DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment received 10/28/20 was entered into the record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9, 10, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kurita US 2018/0327205 (“Kurita”) in view of Mima US 2006/0039707 (“Mima”).  
Regarding claims 1, 9, and 14, Kurita disclosed a paper tray device capable of detecting an amount of paper, and its associated method of detecting an amount of paper, the paper tray device comprising: a casing, an accommodating space being formed inside the casing (Figure 1); a lifting mechanism disposed inside the accommodating space for supporting and lifting the paper (see Figure 1); a weight detector (190) disposed on the lifting mechanism for detecting weight of the paper (paragraph 0129); a storage unit for storing paper information and a predetermined 
Kurita did not specify alerting a user.  Mima taught a device and method of detecting an amount of paper having a storage unit for storing paper information and a predetermined amount (see at least paragraph 0525) and a control unit electrically connected to a detector and storage unit, 15the control unit determining the amount of the paper according to relation of the amount detected by the detector and the paper information stored in the storage unit and further outputting a supplementary alert to an apparatus when the control unit determines the amount of the paper is less than the predetermined amount, wherein the predetermined amount is a 20minimum residual amount or a task required amount (see at least claims 9, 11, 12 and paragraphs 0523-0525).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Mima within Kurita to timely alert a user of required maintenance as taught by Mima.
  Regarding claims 2 and 10, Kurita disclosed an input unit for inputting the paper information or the predetermined amount into the storage unit (see paragraph 0132).  Mima also taught an input unit for inputting the paper information or the predetermined amount into the storage unit (see at least paragraph 0524).
 	 Regarding claim 4, Kurita disclosed the lifting mechanism comprises: a lifting plate for supporting the paper; and a lifting module for lifting the lifting plate (see Figure 9).  
Regarding claim 5, Kurita disclosed the weight detector is disposed on the lifting plate (Figure 9).  
Regarding claim 6, Kurita disclosed the weight detector comprises: a weight detection component (190) for detecting an acting force of the paper upon the lifting plate and along a direction perpendicular to the lifting plate; and an angle detection component (90) for detecting an inclined angle of the lifting plate relative to a horizontal direction.  While Kurita shows them in alternate embodiments, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the weight 
Regarding claim 7, Kurita disclosed the apparatus is a printing apparatus or a remote monitoring apparatus (Figure 1).  

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kurita in view of Mima as applied to claims 1 and 9 above, and further in view of CN 107284052 (“CN ‘052”).  Kurita in view of Mima taught the limitations of claims 1 and 9 as listed above but did not specify relating paper information based on weight in the manner claimed.  CN ‘052 teaches the paper information comprises relation of a size or a thickness of the paper and a unit weight of the paper, and the control unit of the paper tray device determining the amount of the paper according to the relation of the weight detected by the weight detector and the paper information stored in the storage unit of the paper tray device and further determining whether the amount of the paper is less than the predetermined amount comprising: the control unit of the paper tray device determining the amount of the paper according to the weight detected by the weight detector and relation of a size or a thickness of the paper and a unit weight of the paper and further determining whether the amount of the paper is less than the predetermined amount (see at least the second paragraph in “The content of the invention” section).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of CN ‘052 within the modified device and method to timely alert a user when maintenance is appropriate for specific sheets to cut down on processing time.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOWARD J SANDERS/           Primary Examiner, Art Unit 3658